     Case 1:17-cv-02524-LLS Document 144 Filed 03/22/21 Page 1 of 5

                                                     USDC SON\·
UNITED STATES DISTRICT COURT                         DOCul\lENT
SOUTHERN DISTRICT OF NEW YORK                        EL ECTRO'.\ICALLY FILED
DAVID NAGELBERG , INDIVIDUALLY AND AS                DOCn:
TRUSTEE OF THE DAVIDS . NAGELBERG                    DATE F-1L-E-D:_3_/_z,_&
                                                                           _]_2..,_I_
2003 REVOCABLE TRUST AND PENSCO C/F
DAVIDS . NAGELBERG ROTH IRA , MATTHEW
HAYDEN, MITCHELL KNAPP , LAWRENCE J .
                                                 17 Civ . 2524     (LLS )
SHEER DDS PSP , WILLIAM J . ROUHANA ,
JR ., AMY NEWMARK , TIMOTHY ROUHANA ,
                                                         ORDER
ROSEMARY ROUHANA , ELLA DAMIANO ,
MICHAEL DAMIANO , AND LONDONDERRY
CAPITAL LLC ,

                           Plaintiffs ,

           - against -

JOSEPH MELI , MATTHEW HARRITON , 875
HOLDINGS , LLC , ADVANCEENTERTAINMENT ,
LLC , ADVANCEENTERTAINMENT II , LLC ,
127 HOLDINGS LLC , AND TRIPOINT
GLOBAL EQUITIES , LLC ,

                            Defendants .

     Defendants seek an Order compelling plaintiffs to produce

documents responsive to several categories of document requests

and one set of interrogatories . The Court grants in part and

denies in part defendants '   request as follows :

     1) May Requests

     With regards to Request No. 7 , plaintiffs aver that a

diligent search was conducted and that all documents and

communications in their possession , custody and control

concerning their due diligence and research into the investment

were produced . It is unclear , however , whether plaintiffs have

diligently searched for documents and communications responsive

to Requests Nos . 1 - 6 . Given the likelihood that these documents

                                   - 1-
         Case 1:17-cv-02524-LLS Document 144 Filed 03/22/21 Page 2 of 5


and communications do exist , considering Mr . Damiano ' s testimony

that he did exchange emails with Mr . Pape and Mr . Rouhana (see

Dfs . Ex . D) , plaintiffs shall conduct another search to ensure

that the responsive , non - privileged documents will be produced .

        2) September Requests

              a.   Document Requests

        It is again unclear whether plaintiffs have conducted a

diligent search for documents and communications responsive to

Requests Nos . 3 1 and 5 . Plaintiffs argue that the "file"

referenced by Mr . Hayden relating to his investments was already

produced , and defendants argue that it was not. Plaintiffs must

resolve this discrepancy and shall conduct another search to

ensure that those documents , as well as any other , responsive ,

non - privileged documents       (for example, the emails Mr . Harriton

sent to plaintiffs cited in defendants ' Letter), have in fact

been produced .

        Plaintiffs shall produce documents responsive to Requests

Nos . 3 and 6 . They are not required to produce documents

responsive to Requests Nos. 1 and 2 . For defendants to obtain

plaintiff ' s tax returns and tax - related documents , "(l) the tax

returns must be relevant to the subject matter of the action ,

and (2) a compelling need must exist because the information is

not readily obtainable from a less intrusive source." Mazzara de




1   This refers to the second Request No. 3 on page 10 of Defendants' Exhibit B .

                                        -2-
      Case 1:17-cv-02524-LLS Document 144 Filed 03/22/21 Page 3 of 5


Abreu v . Bank of Am. Corp., No . 06 CIV . 673 LMM DFE , 2008 WL

4787553 , at *3 (S . D. N. Y. Oct. 28 , 2008)   (citing Sadofsky v .

Fiesta Products , LLC , 2008 WL 3210434, *6 (E . D. N.Y . Aug . 6 , 2008

(explaining that financial documents and depositions have been

found to be "less intrusive " sources)) . Defendants have not

shown a compelling need f or the information sought through

plaintiffs ' tax documents , since details concerning the

investors ' wealth can be less intrusively obtained from their

deposition testimony , Investor Ques t ionnaires , and interrogatory

responses   (addressed in more detail below) .

            b.   Interrogatories

     Defendants are correct that a party may seek interrogatory

responses which exceed the scope of Local Rule 33 . 3 where they

are a more practical method of obtaining the information sought

than a request for production or a deposition. See In re

Weatherford Int ' l Sec . Litig ., No . 11 CIV. 1646 LAK JCF , 2013 WL

5788680 , at *3   (S.D . N.Y . Oct . 28 , 2013). Here , defendants argue

that the interrogatories at issue would not require long

narrative responses and that they seek information needed to

fi l l in alleged gaps in plaintiffs ' deposition testimony .

     Many of the interrogatories go well beyond merely asking

the plaintiffs to "identify" certain investments or

organizations     (by , for example , including requests for

explanations of "the specific due diligence undertaken " and "the

relationship between the specific facts uncovered and the

                                    - 3-
      Case 1:17-cv-02524-LLS Document 144 Filed 03/22/21 Page 4 of 5


ultimate investment decision" see Interrogatories Nos. 3 & 13)

and are overly broad and burdensome in comparison to the needs

of the case.

     Defendants are entitled to a limited inquiry into

plaintiffs' investment histories to refute their claims of

justifiable reliance. Defendants may redraft narrowly tailored

interrogatories to ascertain basic identification information

concerning plaintiffs' investment history that has not already

been, or will not be, revealed through depositions or document

production, or that requires further clarification. At that

point, plaintiffs may renew any legitimate objections to those

interrogatories. If the information requested can be found in

documents produced in the discovery process, plaintiffs may

respond to the Interrogatory by identifying the responsive

documents or depositions. See In re Weatherford Int'l Sec.

Litig., 2013 WL 5788680, at *3. Plaintiffs shall also respond to

Interrogatories Nos. 14-16.

     3) October Requests

     In response to Request No. 1, plaintiffs assert that

documents reflecting "all of the investment returns received

from Defendants" have been produced (and provide Bates citations

for those records) and that they do not have any documents

responsive to Request No. 2 beyond the "Schedule of Victims".

(Pls. Ltr. at 2). That response is satisfactory, as plaintiffs

need not produce "All" documents if those already produced are

                                   -4-
         Case 1:17-cv-02524-LLS Document 144 Filed 03/22/21 Page 5 of 5


sufficient to show the requested information.

                                  CONCLUSION

     The discovery deadline is extended by 60 days to allow the

parties to fulfill the obligations set forth in this Order . All

discovery shall now be completed by May 21,          2021 .

     So ordered .

Dated:       New York , New York
             March 22 , 2021



                                                   Louis L . Stanton
                                                      U. S . D. J .




                                      - 5-
